Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1 – 20 are rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of Application No. 15/285415 (USPN 10254220 - “Alkadi”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above identified claims of the present application are either anticipated by or would have been obvious over the above cited claims of (“Alkadi”), which inter alia include:”
For instance , as for independent claim 1, see comparison Table below:

Instant Application:
1.  An inspection system comprising:
 an image sensor disposed onboard a vehicle traveling along one or more routes, the image sensor configured to output unprocessed image data;
 a fluid sensor unit also disposed onboard the vehicle, the fluid sensor unit configured to output unprocessed fluid concentration data; 
 
USPN 10254220 - Alkadi
1.  An inspection apparatus comprising: a communication unit comprising: a first transmitter; and a second transmitter; and an on-board computing device coupled to said communication unit, said on-board computing device comprising at least one processor and a memory device coupled to said at least one processor, said at least one processor configured to:  
first and second transmitters disposed onboard the vehicle and each configured to wirelessly communicate data to an off-board remote processing device; and 
one or more processors disposed onboard the vehicle and configured to obtain the unprocessed image data from the image sensor and the unprocessed fluid concentration data from the fluid sensor unit, 
 
obtain a current position of said inspection apparatus; capture unprocessed image data; capture fluid concentration data for at least one fluid; geotag the fluid concentration data and the unprocessed image data with the position of said inspection apparatus; 
wherein the one or more processors are configured to direct the first transmitter to wirelessly communicate the unprocessed image data to the remote processing device without also 
 

Wherein the one or more processors also are configured to direct the second transmitter to wirelessly communicate the unprocessed fluid concentration data to the remote processing device without also communicating the unprocessed image data.  
 

And transmit the geotagged fluid concentration data to the remote processing device using said second transmitter.










The same analysis and comparison can be done similar for claims 2 -20 of instant case with claims 2 – 24 of (“Alkadi”) with following rang. Claims   2=2, 3=5, 4=6, 5=7, 6=7, 7=8, 8=9, 9= (10 and 11), 10=12, 11=15, 12=1, 13= (4 and 5), 14= (7 and 9), 15=17, 16=18, 17=19, 18= (19 and 21), 19=22 and 20= (24 and 25).  A difference in recited scope and distribution of claim limitations between dependent and independent claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323.  The examiner can normally be reached on 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856                                                                                                                                                                                                        

/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856